 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COU ROSE cr ees

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION APR 30 2021
CLERK, U.S. DI:
UNITED STATES OF AMERICA § By STRICT COURT
§ ae eputy
Plaintiff, §
§
v. § 2:20-CR-130-Z-BR-(1)
§
JEREMIAH TODD GARCIA-CHAVIS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 12, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jeremiah Todd Garcia-Chavis filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Jeremiah Todd Garcia-Chavis was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Jeremiah Todd Garcia-Chavis; and ADJUDGES Defendant Jeremiah Todd
Garcia-Chavis guilty of Count Three in violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(i).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Ng oink

MA HEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, April 37, 2021.
